UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-1825



MICHAEL CRAIG CLARK,

                                               Plaintiff - Appellant,

          versus


ERICKSONS ASHLAND; TOMS MOBIL; ST. BRENDAN
CATHOLIC CHURCH; FAITH BAPTIST CHURCH; FIRST
BAPTIST CHURCH; LANDMARK BAPTIST CHURCH; GRACE
EPISCOPAL   CHURCH;  HOLY   TRINITY   LUTHERAN
CHURCH; PRESBYTERIAN CHURCH DAVIS MEMORIAL;
DESTINY TABERNACLE OF PRAISE; CHURCH OF GOD;
CHURCH OF CHRIST; FIRST CHURCH OF CHRIST;
FIRST CHURCH OF THE NAZARENE; SEVENTH DAY AD-
VENTIST CHURCH; ELKINS CHURCH OF THE BRETHREN;
OTTERBEIN UNITED METHODIST CHURCH; WOODFORD
MEMORIAL UNITED METHODIST CHURCH; FAITH FOUR-
SQUARE CHURCH,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CA-00-51-2)


Submitted:   August 30, 2000              Decided:   September 6, 2000


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Michael Craig Clark, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Michael Craig Clark appeals the district court’s order dis-

missing his civil action as frivolous pursuant to 28 U.S.C.A.

§ 1915 (West Supp. 2000).   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we affirm on the reasoning of the district court.      See Clark v.

Ericksons Ashland, No. CA-00-51-2 (N.D.W. Va. June 2, 2000).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                  2